Order entered September 4, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00118-CR

                         ANTONIO LAMAR COCHRAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F-1576529-H

                                           ORDER
         The State’s motion for extension of time to file its brief is GRANTED, and the State’s

brief received by this Court on September 3, 2019 is ORDERED filed as of the date of this

order.


                                                     /s/   LANA MYERS
                                                           JUSTICE